          Case 2:18-cr-00183-JAM Document 46 Filed 08/27/20 Page 1 of 2

MCGREGOR W. SCOTT
United States Attorney
MATTHEW THUESEN
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900


Attorneys for Plaintiff
United States of America

                             IN THE UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-101-JAM

                              Plaintiff,             STIPULATION REGARDING BRIEFING
                                                     SCHEDULE FOR DEFENDANT’S MOTION FOR
                        v.                           COMPASSIONATE RELEASE AND ORDER

DUSTIN JOSEPH ALBINI,
AKA BREDT DUSTIN JOSEPH ALBINI,

                             Defendant.

                                                     CASE NO. 2:18-CR-183-JAM
UNITED STATES OF AMERICA,
                                                     STIPULATION REGARDING BRIEFING
                              Plaintiff,             SCHEDULE FOR DEFENDANT’S MOTION FOR
                                                     COMPASSIONATE RELEASE AND ORDER
                        v.
DUSTIN JOSEPH ALBINI,
AKA DUSTIN JOSEPH ALBINI-BREDT,

                             Defendant.




       On August 25, 2020, defendant filed motions for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) in case number 2:18-cr-101, ECF No. 44, and case number 2:18-cr-183, ECF No. 39.

Plaintiff United States, by and through its counsel of record, and defendant, by and through his counsel

of record, hereby stipulate, and request that the Court order, as follows:

           1. The United States shall file its response to defendant’s motions by September 9, 2020;


 PLEA AGREEMENT                                     A-1
        Case 2:18-cr-00183-JAM Document 46 Filed 08/27/20 Page 2 of 2

            and

         2. Defendant shall file his reply by September 16, 2020.

IT IS SO STIPULATED


Dated: August 26, 2020                               MCGREGOR W. SCOTT
                                                     United States Attorney


                                                     /s/ Matthew Thuesen
                                                     MATTHEW THUESEN
                                                     Assistant United States Attorney


Dated: August 26, 2020                               /s/ Michael D. Long
                                                     MICHAEL D. LONG
                                                     Counsel for Defendant
                                                     Dustin Joseph Albini




                                          ORDER



      IT IS SO ORDERED this 26th day of August, 2020.




                                                  /s/ John A. Mendez
                                          THE HONORABLE JOHN A. MENDEZ
                                          UNITED STATES DISTRICT COURT JUDGE




 PLEA AGREEMENT                                A-2
